Citation Nr: 0107235	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include residuals of a thromboembolic event that resulted in 
amputation of four fingers of the left hand and residuals of 
a cerebrovascular accident to include visual deficits and 
memory loss.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of a thromboembolic 
event that resulted in amputation of four fingers of the left 
hand and residuals of a cerebrovascular accident to include 
visual deficits and memory loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
September 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

At the outset, issue clarification is in order.  In a July 
1997 rating decision, the RO denied service connection for 
hypertension.  The appellant submitted additional evidence in 
August 1997 to support his claim for service connection for 
hypertension, as well as new claims for service connection 
for cerebrovascular accident (with residuals disabilities of 
finger amputation, memory loss and vision deficits) which he 
claimed was due to the hypertension, and service connection 
for a seizure disorder.  This appeal stems from an April 1998 
rating decision that denied service connection for 
cerebrovascular accident (with residual disabilities of 
finger amputations, memory loss, and vision deficits) and 
service connection for a seizure disorder, and found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for hypertension.  In the 
Statement of the Case, the RO reexamined service connection 
for hypertension on a direct basis and denied the claim.  The 
issues of service connection for hypertension, to include 
residuals of a thromboembolic event that resulted in 
amputation of four fingers of the left hand and residuals of 
a cerebrovascular accident to include visual deficits and 
memory loss and service connection for a seizure disorder are 
the subject of a perfected appeal.

However, the appellant also introduced a second theory of 
entitlement with regard to residuals of a thromboembolic 
event that resulted in amputation of four fingers of the 
left hand and residuals of a cerebrovascular accident to 
include visual deficits and memory loss, that being 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991).  This issue was the subject of 
a July 1999 rating decision.  The appellant submitted an 
undated Notice of Disagreement that appears to have been 
received by the RO in June 2000, in which the appellant 
indicated he was still claiming, in pertinent part, service 
connection for amputation of his fingers on the left hand, 
and cerebrovascular accident with residuals of visual 
deficits and memory loss.  The Board considers this notice 
of disagreement to be in regard to the July 1999 rating 
determination with regard to those issues mentioned.  
38 C.F.R. § 20.201 (2000).  This 38 U.S.C.A. § 1151 claim 
has not been made the subject of a statement of the case and 
will not be addressed by the Board.  This issue is remanded 
to the RO for issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The appellant testified before the Board in September 2000.  
A statement was made that records were submitted with a 
written waiver of RO consideration that would support 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, referencing gentamycin therapy and vision 
and memory loss.  The appellant and his representative are 
advised that no written waiver has been associated with the 
claims folder and the Board is aware of only additional VA 
Medical Center records dated from September 1997 to April 
1998 that are duplicative of that which is already of record.  
In testimony, the appellant also mentioned a "private doctor 
in Riverdale" whose records would support some of the 
appellant's claims.  The appellant has also indicated that he 
is in receipt of Social Security Administration benefits, and 
these records have not been associated with the claims 
folder.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

This Remand serves as notice to the appellant that if he has 
evidence that would support his claims, he must submit it.  
Specifically, he must either submit to the RO or identify 
with sufficient information, the existence and whereabouts of 
records from the "private doctor in Riverdale."  As he has 
also indicated that he is in receipt of Social Security 
Administration benefits, he should submit these records.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should issue a Statement of 
the Case addressing the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991) for a thromboembolic event with 
residuals of left finger amputations and 
cerebrovascular accident to include 
residuals of memory loss and vision 
defects.  The appellant and his 
representative are advised that there is 
an obligation to perfect the appeal 
should he desire appellate review, and 
the Board reserves the right to dismiss 
the appeal for failure to do so.  
38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).  The Board intimates no opinion 
as to the ultimate outcome of this case.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


